DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 Response to Amendment
	2. Amendments filed 7/11/2022 have been entered, wherein claims 13 and 15 are cancelled. Accordingly, claims 1-12, 14 and 16-20 have been examined herein. The previous claim objections have been withdrawn due to applicant’s amendments. 
Claim Rejections - 35 USC § 103
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (WO 2020143264), hereinafter Ren, in view of Smith (US PGPUB 20130091660).
	Regarding claim 9, Ren teaches a hand vacuum cleaner (fig. 7) having an upper end and a lower end (see Ren’s annotated fig. 7 below), the hand vacuum cleaner comprising: 

    PNG
    media_image1.png
    611
    690
    media_image1.png
    Greyscale

(a) an air flow passage extending from a dirty air inlet to a clean air outlet (Ren teaches fig. 7 is a flow diagram of the airflow of the vacuum cleaner (page 3 of the attached translation, paragraph 15; page 5 of the attached translation, second paragraph); 
(b) an air treatment member and a suction motor provided in the air flow passage (Ren teaches the air flows through a separator and then enters the motor which are both provided in the air flow passage (second paragraph on page 5 of the attached translation)); 
 (d) an on board energy storage member positioned in an energy storage member housing in the air flow passage (Ren teaches a battery pack 9 is within a battery shell 6. The battery pack 9 is being interpreted as the on board energy storage member and the battery shell 6 is being interpreted as the energy storage member housing. Additionally, the second paragraph of page 5 of the attached translation teaches the battery pack is in the air flow passage); and, 
(e) a handle has a pistol grip hand grip portion that is linear and elongate (see Ren’s annotated fig. 7 below), the pistol grip hand grip portion has a pistol grip axis that is parallel to the linear elongate 76385283Appl. No. 16/387,014Amdt. dated July 11, 2022Reply to Final Office Action of April 22, 2021pistol grip hand grip portion (see Ren’s annotated fig. 7 below) and extends through the linear elongate pistol grip hand grip portion from a lower end of the hand grip portion to an upper end of the hand grip portion (see Ren’s annotated fig. 7 below),

    PNG
    media_image2.png
    611
    753
    media_image2.png
    Greyscale

 the handle has a handle air flow passage provided therein (passage 7-1 in Ren’s annotated fig. 7 above), wherein the suction motor is provided in a suction motor housing that is provided at the upper end of the hand grip portion and the axis extends through the suction motor housing (Ren teaches the motor 8 is within a motor housing 3. Additionally, Ren teaches the motor housing is provided at the upper end of the hand grip portion and the axis extends through the suction motor housing (see Ren’s annotated fig. 7 above)).  
Ren does not explicitly teach a pre-motor filter positioned in the air flow passage downstream from the air treatment member and an on board energy storage member positioned downstream of the pre-motor filter. 
However, Smith teaches a hand vacuum cleaner comprising an air flow passage, an air treatment member, an on board energy storage member, a suction motor, a pre-motor filter (fig. 27, pre-motor filter 440) positioned in the air flow passage downstream from the air treatment member (fig. 27, the pre-motor filter 440 is positioned in the air flow passage downstream from the air treatment member (vortex find assembly 450, cyclone assembly 480, and dirt container 520; paragraph 0160)), and an on board energy storage member (fig. 27, on board energy storage member 417) positioned in the air flow passage downstream of the pre- motor filter (fig. 27, energy storage member 417 is positioned in the air flow passage downstream of the pre-motor filter 440). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ren to incorporate the teachings of Smith to provide a hand vacuum cleaner comprising an air flow passage, an air treatment chamber, a suction motor, a pre-motor filter positioned in the air flow passage downstream from the air treatment member, and an onboard energy storage member positioned in the air flow passage downstream of the pre-motor filter and upstream of the suction motor. Doing so removes any fine dust and dirt particles remaining in the air flow in order to prevent damage to the motor (Smith, paragraphs 0167 and 0146) and in order to prevent damage to the energy storage members. 
Regarding claim 10, Ren in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ren in view of Smith teaches wherein the air treatment member comprises a treatment chamber (Ren, fig. 7).  
Regarding claim 11, Ren in view of Smith teaches the claimed invention as rejected above in claim 10. Additionally, Ren in view of Smith teaches wherein the air treatment chamber comprises a momentum separator chamber (second paragraph of page 5 of the attached translation of Ren).  
Regarding claim 12, Ren in view of Smith teaches the claimed invention as rejected above in claim 10. Additionally, Ren in view of Smith teaches wherein the air treatment chamber comprises a cyclone chamber (second paragraph of page 5 of the attached translation of Ren).  
Regarding claim 14, Ren in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ren in view of Smith teaches wherein, during operation of the hand vacuum cleaner, air passes downwardly through the hand grip portion (fig. 7 of Ren).  
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (WO 2020143264), hereinafter Ren, in view of Smith (US PGPUB 20130091660), as applied to claim 9 above, and further in view of Ni (CN 108567374).
Regarding claim 16, Ren in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ren in view of Smith teaches the battery pack 9 has a hollow ring structure and that air flows through the hollow center (Ren, page 4 of the attached translation, paragraphs 5-10; fig. 7). Ren in view of Smith does not teach many details regarding the structure of the battery pack.  
Ren in view of Smith does not explicitly teach wherein, during operation of the hand vacuum cleaner,76385284Appl. No. 16/387,014Amdt. dated July 11, 2022Reply to Final Office Action of April 22, 2021 air passes over an outer surface of a wall of the energy storage member housing.  
However, Ni teaches a hand vacuum cleaner (fig. 3) having a battery pack (fig. 5), wherein, during operation of the hand vacuum cleaner,76385284Appl. No. 16/387,014Amdt. dated July 11, 2022Reply to Final Office Action of April 22, 2021 air passes over an outer surface of a wall of the energy storage member housing (see Ni’s annotated fig. 5 below. As the air travels from the air treatment member to the suction motor, the air travels through air passage 21, passing over an outer surface of a wall of the housing. (paragraph 0037 of the translation of Ni)) and the battery pack is removably mounted in the hand vacuum cleaner (paragraph 0036 of the translation of Ni)

    PNG
    media_image3.png
    620
    879
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ren in view of Smith to incorporate the teachings of Ni to provide wherein, during operation of the hand vacuum cleaner, air passes over an outer surface of a wall of the energy storage member housing. Specifically, it would have been obvious to adapt the battery pack of Ren in view of Smith to be removable, as taught by Ni. Doing so would allow the battery pack to be removable, which would allow an operator to switch in a fully charged battery pack for the depleted battery pack, which would further allow the operator to continue vacuuming and not wait for the battery to charge. 
Regarding claim 17, Ren in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ren in view of Smith teaches the battery pack 9 has a hollow ring structure and that air flows through the hollow center (Ren, page 4 of the attached translation, paragraphs 5-10; fig. 7). Ren in view of Smith does not teach many details regarding the structure of the battery pack.  
Ren in view of Smith does not explicitly teach wherein the energy storage member and the energy storage member housing comprise a battery pack and, during operation of the hand vacuum cleaner, air passes over an outer surface of the battery pack and the battery pack is removably mounted in the hand vacuum cleaner.  
However, Ni teaches wherein the energy storage member and the energy storage member housing comprise a battery pack (fig. 5, battery pack 2; paragraph 0036 of the translation of Ni) and, during operation of the hand vacuum cleaner, air passes over an outer surface of the battery pack (see Ni’s annotated fig. 5 below. the air travels through air passage 21, passing over an outer surface of the battery pack. (paragraph 0037 of the translation of Ni)) and the battery pack is removably mounted in the hand vacuum cleaner (paragraph 0036 of the translation of Ni).  

    PNG
    media_image4.png
    622
    893
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ren in view of Smith to incorporate the teachings of Ni to provide wherein the energy storage member and the energy storage member housing comprise a battery pack and, during operation of the hand vacuum cleaner, air passes over an outer surface of the battery pack and the battery pack is removably mounted in the hand vacuum cleaner. Specifically, it would have been obvious to adapt the battery pack of Ren in view of Smith to be removable, as taught by Ni. Doing so would allow the battery pack to be removable, which would allow an operator to switch in a fully charged battery pack for the depleted battery pack, which would further allow the operator to continue vacuuming and not wait for the battery to charge. 
Regarding claim 18, Ren in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ren in view of Smith teaches the battery pack 9 has a hollow ring structure and that air flows through the hollow center (Ren, page 4 of the attached translation, paragraphs 5-10; fig. 7). Ren in view of Smith does not teach many details regarding the structure of the battery pack.  
Ren in view of Smith does not explicitly teach wherein the energy storage member and the energy storage member housing comprise a battery pack and the battery pack is removably mounted in the hand vacuum cleaner.
However, Ni teaches wherein the energy storage member and the energy storage member housing comprise a battery pack (fig. 5, battery pack 2; paragraph 0036 of the translation of Ni) and, during operation of the hand vacuum cleaner, air passes over an outer surface of the battery pack (see Ni’s annotated fig. 5 below. the air travels through air passage 21, passing over an outer surface of the battery pack. (paragraph 0037 of the translation of Ni)) and the battery pack is removably mounted in the hand vacuum cleaner (paragraph 0036 of the translation of Ni).  

    PNG
    media_image4.png
    622
    893
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ren in view of Smith to incorporate the teachings of Ni to provide wherein the energy storage member and the energy storage member housing comprise a battery pack and, during operation of the hand vacuum cleaner, air passes over an outer surface of the battery pack and the battery pack is removably mounted in the hand vacuum cleaner. Specifically, it would have been obvious to adapt the battery pack of Ren in view of Smith to be removable, as taught by Ni. Doing so would allow the battery pack to be removable, which would allow an operator to switch in a fully charged battery pack for the depleted battery pack, which would further allow the operator to continue vacuuming and not wait for the battery to charge. 
Allowable Subject Matter
4. Claims 1-8 and 20 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Ni (CN 108567374) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural and spatial relationship of the pistol grip hand grip portion, the pistol grip axis and the housing of the on board energy storage member as particularly claimed in combination with all other elements of claim 1. 
Claims 2-8 are indicated as allowable for depending upon independent claim 1. 
Regarding claim 19, Ren et al. (WO 2020143264), hereinafter Ren, in view of Smith (US PGPUB 20130091660) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the relationship between the axis and the energy storage member housing as particularly claimed in combination with all other elements of claims 9 and 19.
Regarding claim 20, Ni (CN 108567374) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the pistol grip air flow passage and the structural relationship between the pistol grip air flow passage and the suction motor as particularly claimed in combination with all other elements of claim 20.
Response to Arguments
	5. Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Applicant argues Ni fails to teach the amended language of claim 9 (page 9 of the Applicant’s remarks). However, Ni was not relied upon to teach the amended language of claim 9. Rather, Ren was relied upon to teach the amended language of claim 9. See above rejection for more details. 
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                           
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723